Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/23/2020.

As filed, claims 11, 12, 15-18, 24, 31, and 33-37 are pending, wherein claims 33-37 are new; claims 29, 30, and 32 are withdrawn; and claims 1-10, 13, 14, 19-23, and 25-28 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the Examiner.
 
Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/23/2020, with respect to claims 8, 11, 12, 15-18, 24, and 31, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments/remarks.

The § 112(b) indefinite rejection of claim 31 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claim 15 by Angeles, as evidenced by Sud’ina, is withdrawn per amendments/remarks.  However, the instant compounds are still prima facie obvious over Angeles.  See rejection below.

The § 102(a)(1) rejection of claim 31 by Angeles, as evidenced by Sud’ina, is maintained because instant compound 25, which is encompassed by the scope of claim 31, is still anticipated by the compound of Angeles, as evidenced by Sud’ina.

The § 102(a)(1) rejection of claims 16 and 24 by Choi is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 8, 11, and 12 by Qian is withdrawn per amendments/remarks and cancellation of claim 8.

The § 103(a) rejection of claims 16-18 and 31 by Qian, as evidenced by Sud’ina is withdrawn per remarks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 31, the claim recites the following formula:

    PNG
    media_image1.png
    417
    662
    media_image1.png
    Greyscale

	It is unclear to the Examiner how a hydrogen can be attached to instant variable B when it is a bond or oxygen.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 31, 34, 36, and 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2015/151005, hereinafter Angeles (see IDS filed 8/31/2018), as evidenced by “Caffeic acid phenethyl ester as a lipoxygenase inhibitor with antioxidant properties”, hereinafter Sud’ina (see PTO-892 form mailed on 7/23/2020).

Regarding claims 16-18, 31, 34, 36, and 37, Angeles, for instance, teaches the following compound or pharmaceutical composition thereof as CAPE analogues, which has activity against cancer, especially liver cancer.

    PNG
    media_image2.png
    104
    265
    media_image2.png
    Greyscale
(Figure 3, compound 4)


Instant formula (IIa): wherein instant variable m is 2; instant variable R1 is 3,4-dihydroxy; instant variable Z is C=O; instant variable X is O; and instant variable Y is 
    PNG
    media_image3.png
    45
    95
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    162
    259
    media_image4.png
    Greyscale
(abstract)

Although Angeles did not explicitly recites the abovementioned compound as a lipoxygenase inhibitor, the Examiner, according to the guidance of MPEP 2112 (I) and (II), finds that the lipoxygenase inhibitory activity of the abovementioned compound of Angeles is an inherent property of the abovementioned CAPE structure, which is supported by evidentiary reference Sud’ina, which teaches that CAPE has demonstrated the ability to inhibit 5-lipoxygenase by a complete uncompetitive mechanism, and one may conclude that CAPE may contribute to the anti-inflammatory activity of propolis in vivo by being both a lipoxygenase inhibitor and an antioxidant.  

    PNG
    media_image5.png
    129
    333
    media_image5.png
    Greyscale


(Sud’ina, pg. 24, left column 2nd paragraph)	
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 15, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angeles, as evidenced by Sud’ina.

Regarding claims 11, 15, and 35:
Determining the scope and contents of the prior art:   
	Angeles, for instance, teaches the abovementioned compound or pharmaceutical composition thereof (shown below for convenience) as CAPE analogue. 

    PNG
    media_image6.png
    155
    325
    media_image6.png
    Greyscale

Ascertaining of the difference between the prior art and the claim at issue:   
	Angeles, for instance, did not explicitly teach the portion of the abovementioned compound, as indicated by the box below, to connect to the phenyl ring at the particular position, as indicated by the arrow below.

    PNG
    media_image7.png
    165
    325
    media_image7.png
    Greyscale

	In alternative, Angeles, for instance, did not explicitly teach the 3-hydroxyl substituent (see box below) on the 2-position of the phenyl ring (see arrow below).

    PNG
    media_image8.png
    155
    325
    media_image8.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as anti-cancer agent or 5-lipoxygenase inhibitor). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Claims 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,763,673 hereinafter Yamazaki.

Regarding claims 31, 33, and 34:
Determining the scope and contents of the prior art:   
	Yamazaki, for instance, teaches the following compound as 5-lipoxygnease inhibitor and/or anti-inflammatory agent, which can be used to treat various inflammatory disease.


    PNG
    media_image9.png
    271
    382
    media_image9.png
    Greyscale
 (abstract)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Yamazaki, for instance, does not explicitly teach the following alkylene linker, as indicated by the box below, as ethylene linker.

    PNG
    media_image10.png
    125
    312
    media_image10.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Yamazaki, teaches butylene for the abovementioned alkylene linker, the difference to the instant compound is only by an ethylene group (i.e. ethylene vs. butylene).  Such structural similarity makes the instant compound a homologue of the compounds as taught by Yamazaki.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as 5-lipoxygenase inhibitor and/or anti-inflammatory agent). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Yamazaki by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Claim Objections
Claim 35 is objected to because of the following informalities:  
a)	Regarding claim 35, such claim is drawn to a pharmaceutical composition, which requires at least two components.  The claim only recite one component which is a compound according to claim 15 and thus, the other component needs to be recited as well.
Appropriate correction is required.

Claims 12 and 24 are objected to as being dependent upon a rejected base claim.

Conclusion
Claims 11, 15-18, 31, and 33-37 are rejected.
Claims 12, 24, and 35 are objected.
Claims 29, 30, and 32 are withdrawn.
Claims 1-10, 13, 14, 19-23, and 25-28 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626